Case 1:20-cv-03762-PKC-SJB Document 13 Filed 11/23/20 Page 1 of 2 PageID #: 62




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                                             X

ROBERT GUTIERREZ ROSARIO,
individually and on behalf of others similarly
situated,

                           Plaintiff,

                     -against-                                    Civ. No.: 20-cv-03762
                                                             (    (PKC)(SJB)
ERNIE’S AUTO DETAILING INC. (D/B/A
ERNIE’S AUTO DETAILING INC.),
ERNESTO DECENA, ROMAN DOE,
JERRY DOE, LEO DOE, KELVIN DOE,
and LEO DOE,

                           Defendants.

                                                             X


            STIPULATION EXTENDING DEFENDANTS ERNIE’S AUTO
          DETAILING INC. AND ERNESTO DECENA’S TIME TO ANSWER,
          MOVE OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

               It hereby is STIPULATED AND AGREED, by and between Plaintiff and

Defendants Ernie’s Auto Detailing Inc. and Ernesto Decena (“Defendants”), through their

undersigned attorneys, who are authorized to enter into this Stipulation, that any obligation on

the part of Defendants to answer, move, or otherwise respond to the Complaint in this matter is

extended to and including December 16, 2020;

               It is FURTHER STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their undersigned attorneys, who are authorized to enter this Stipulation,

that no previous requests for extension of the current putative deadline for Defendants to respond

of November 16, 2020 have been made;

               It is FURTHER STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their undersigned attorneys, who are authorized to enter this Stipulation,
Case 1:20-cv-03762-PKC-SJB Document 13 Filed 11/23/20 Page 2 of 2 PageID #: 63




that Defendants hereby waive any defenses based on alleged defects in service of process, and

expressly reserve all other defenses.

MICHAEL FAILLACE & ASSOCIATES                       JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFF                             ATTORNEYS FOR DEFENDANTS
60 East 42nd Street, Ste. 4510                      58 South Service Rd., Ste. 250
New York, New York 10165                            Melville, New York 11747
(212) 317-1200                                      (631) 247-0404


By:      _____________________________              By:   s/ Jaime Sanchez
                                                          ______________________________
         CLELA A. ERRINGTON, ESQ.                         NOEL P. TRIPP, ESQ.
                                                          JAIME SANCHEZ, ESQ.

       11/20/2020
Dated: _____________________________                Dated: _______________________________
                                                             11/22/2020


                       SO ORDERED on this           day of November, 2020



                                   United States District Judge




4841-4473-1858, v. 1




                                                2
